Fourth Court of Appeals
                                San Antonio, Texas
                                        May 6, 2019

                                    No. 04-18-00749-CR

                              Modesto Celestino GRANGER,
                                       Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR2094
                        Honorable Jefferson Moore, Judge Presiding


                                      ORDER
        The Appellant’s Motion for Extension of time to File brief is hereby GRANTED. No
further extensions absent extenuating circumstances. The appellant’s brief is due on May 22,
2019.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court